NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHARANJEET SINGH,                               No.    16-70351

                Petitioner,                     Agency No. A087-851-556

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Charanjeet Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations under the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

review de novo claims of due process violations in immigration proceedings.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on lack of detail as to the motivation for Singh’s political activities, the basic

structure of Singh’s political party, and the role of Singh’s political opponent in the

1984 riots. See Shrestha, 590 F.3d at 1048 (adverse credibility determination

reasonable under the “totality of the circumstances”). Singh’s explanations do not

compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). Substantial evidence also supports the agency’s finding that Singh did not

present corroborative evidence that would otherwise establish his eligibility for

relief. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s

documentary evidence was insufficient to rehabilitate credibility or independently

support claim). Thus, in the absence of credible testimony, Singh’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).




                                           2                                     16-70351
      Singh’s contentions that the agency violated his right to due process or

otherwise erred in its analysis of his claims fail as unsupported by the record. See

Lata, 204 F.3d at 1246 (requiring error and substantial prejudice to prevail on a

due process claim).

      Substantial evidence also supports the agency’s denial of Singh’s CAT claim

because it was based on the same evidence found not credible, and he does not

point to any other record evidence that compels the conclusion that it is more likely

than not he would be tortured by or with the consent or acquiescence of the

government if returned to India. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                          3                                   16-70351